PER CURIAM.
Having considered the appellant’s response to this Court’s order to show cause, dated January 6, 2005, the appeal of the circuit court’s nonfinal order entitled “Order Deeming Action Non-Habeas Corpus Extraordinary Relief,” entered on October 26, 2004, is hereby dismissed for lack of jurisdiction. See Fla. R.App. P. 9.030(b)(1); White v. Moore, 840 So.2d 275 (Fla. 1st DCA 2003) (holding nonfinal orders that impact venue but do not concern venue are not appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(A)).
WEBSTER, PADOVANO and HAWKES, JJ., concur.